Supreme Court, New York County (Roger S. Hayes, J), entered on or about January 20, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish a special circumstance warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). Defendant’s point score was well over the threshold for a level three adjudication, his underlying crimes were very serious, and his claim that his evi*113dence of rehabilitation nevertheless warrants a departure is unpersuasive. Concur—Tom, J.P., Mazzarelli, Andrias, Williams and McGuire, JJ.